[Cite as Allstate Ins. Co. v. Wiant, 2018-Ohio-1256.]



                                      IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                             MADISON COUNTY




ALLSTATE INSURANCE COMPANY,                             :
et al.,
                                                        :   CASE NO. CA2017-09-019
        Plaintiffs-Appellants,
                                                        :        OPINION
                                                                  4/2/2018
    - vs -                                              :

                                                        :
HEIDI M. WIANT, et al.,
                                                        :
        Defendants-Appellees.
                                                        :



         CIVIL APPEAL FROM MADISON COUNTY COURT OF COMMON PLEAS
                            Case No. 2009 CVE 0448



Kreiner & Peters Co., LPA, Todd W. Smith, 6047 Frantz Road, Suite 203, Dublin, Ohio
43017, for plaintiffs-appellants, Allstate Insurance Co. and Pagle Helterbrand

Cooke Demers, LLC, David J. Demers, 260 Market Street, Suite F, New Albany, Ohio 43054,
for defendants-appellees, Heidi M. Wiant and Midwest Express, Inc.



        PIPER, J.

        {¶ 1} Plaintiff-appellant, Allstate Insurance Co., appeals a decision of the Madison

County Court of Common Pleas granting relief from judgment in favor of defendants-

appellees, Heidi Wiant and Midwest Express, Inc. ("Defendants").

        {¶ 2} Allstate filed a complaint for subrogation and perfected service on the relevant
                                                                       Madison CA2017-09-019

parties. After receiving no response from Defendants, Allstate moved for and was granted

default judgment. The trial court entered judgment against Defendants for the subrogation

amount of $5,934.28. Two months later, Defendants filed a motion for relief from judgment,

which was served on Allstate via regular mail.

       {¶ 3} Four days after the motion was filed, which was also the same day that Allstate

received the motion via regular mail, the trial court granted the motion. As such, Allstate did

not have an opportunity to respond to the motion for relief from judgment. Allstate now

appeals the trial court's decision, raising the following assignment of error:

       {¶ 4} THE TRIAL COURT ABUSED ITS DISCRETION AND/OR ERRED IN

GRANTING APPELLEES' MOTION FOR RELIEF FROM JUDGMENT BECAUSE THE

COURT      GRANTED        SAID     MOTION      WITHOUT       AFFORDING        APPELLANTS         A

REASONABLE OPPORTUNITY TO RESPOND UNDER LOCAL RULE 5.1

       {¶ 5} Allstate argues in its assignment of error that the trial court erred by granting the

motion for relief from judgment without first giving Allstate an opportunity to respond.

       {¶ 6} According to the Madison County Court of Common Pleas Local Rule 5.1,

"motions shall be decided on the filings without oral argument fourteen days or more after

service of the motion on the opposing party." Due process issues are raised should a party

be deprived of an opportunity to respond to a motion by a failure of the trial court to abide by

the timing set forth in the local rule. Hillabrand v. Drypers Corp., 87 Ohio St. 3d 517 (2000).

A reasonable opportunity to defend "contemplates that a trial court allow the party opposing

[a motion] the opportunity to respond at least within the time frame allowed by the procedural

rules of the court." Id. at 520.

       {¶ 7} The record indicates that Defendants' motion for relief from judgment was filed

on September 7, 2017. On September 11, 2017, the trial court granted the motion without

waiting the 14 days as provided for in the local rule. Nor did the trial court wait for Allstate to
                                                -2-
                                                                    Madison CA2017-09-019

be served and afforded the opportunity to at least respond to the motion.

       {¶ 8} While the relief from judgment order did not dispose of the case, the record is

clear that Allstate was prejudiced by not being afforded the opportunity to defend against

relief from judgment after it had secured a valid default judgment. On remand, Allstate will be

given the opportunity to respond to Defendants' motion for relief from judgment, and the trial

court can then decide the merits of the motion and Allstate's arguments in opposition.

Accordingly, Allstate's single assignment of error is sustained.

       {¶ 9} Judgment reversed and the cause is remanded for further proceedings.


       HENDRICKSON, P.J., and M. POWELL, J., concur.




                                              -3-